Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Ensco plc: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-174611, 333-58625, 33-40282, 333-97757, 333-125048 and 333-156530) of Ensco plc of our reports dated February 24, 2011 (except for the updated disclosures pertaining to the change in reportable segments as described in Note 13, as to which the date is January13, 2012) with respect to the consolidated balance sheets of Ensco plc and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income and cash flows for each of the years in the three-year period ended December31, 2010 and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in this Current Report on Form 8-K of Ensco plc. /s/ KPMG LLP Dallas, Texas January13, 2012
